Minshall, J.
The ground on which I think the act is unconstitutional is, that it compels a county, through its commissioners, to raise funds, by the taxation of the people of the county, to pay for the condemnation of property required for the improvement of a street of a city of the first grade of the first class, within it. This violates the fundamental principle of taxation. It is a taking of property of one locality without the voice of its people for the benefit of another. If sound in principle the people of one county without their consent, may be taxed for the construction of roads of another county. For it will be found on reference to the second clause of the first section of the act, that its provisions are mandatory so far *781as it relates to the action of the county commissioners ; for the commissioners are req uired to raise by taxation the funds provided for in the first clause of the first section, whenever the city takes the necessary steps for improving “such street” in the manner provided for in title 12 of the Revised Statutes for improving other streets in the corporation. The initiative is in the city, and the duty becomes obligatory upon the county commissioners of providing funds to pay for condemnation of property required in making the improvement, whenever the city takes the initiative.